UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OF 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: CHINA GINSENG HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 20-3348253 (State or other jurisdiction ofincorporation) (I.R.S. Employer Identification or Organization No.) 64 Jie Fang Da Road, Ji Yu Building A, Suite 1208 Changchun City, China, 130022 011-86-4318-5790-039 (Address and telephone number of principal executive offices and principal place of business) Securities registered under Section 12 (b) of the Exchange Act: NONE Securities registered under Section 12 (g) of the Exchange Act: COMMON STOCK WITH $. (Title of Class) Indicate by check mark if the Registrant is a well known seasoned issuer as defined in Rule 405 of the securities Act.Yeso No x Indicate by check mark if Registrant is not required to file reports pursuant to Section 13 or Section 15 (d) of the Act.Yeso No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required submit and post such files).Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x The aggregate market value of the voting and non-voting common stock held by non-affiliates of the Registrant as of December 31, 2011(the last business day of the Registrant’s most recently completed second fiscal quarter) was approximately $35.52 million1. As of October 3, 2012, the Registranthas 44,397,297shares of common stock outstanding. 1 The last time our stock traded in the public markets was on March 9, 2007. Therefore, we based our market value on the most recent price at which we sold our stock, which was $0.25 through a private placement as described below in this report, as well as 39,846,047 shares held by non-affiliates as of December 31, 2010. CHINA GINSENG HOLDINGS, INC FORM 10-K INDEX PART I Page Item 1 Description of Business 1 Item 1A Risk Factors 24 Item 1B Unsolved Staff Comment 24 Item 2 Properties 24 Item 3 Legal Proceedings 25 Item 4 Mine Safety Disclosure 25 PART II Item 5 Market for Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Security 25 Item 6 Selected Financial Data 26 Item 7 Management’s Discussion and Analysis of Financial Conditions and Results of Operations 27 Item 7A Quantitative and Qualitative Disclosure about Market Risk 36 Item 8 Financial Statements and Supplementary Data F-1 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 37 Item 9A Controls and Procedures 37 Item 9B Other Information 38 PART III Item 10 Directors,Executive Officers and Corporate Governance 39 Item 11 Executive Compensation 41 Item 12 Security Ownership of Certain Beneficial Owners and Management And Related Stockholder Matters 43 Item 13 Certain Relationships and Related Transactions and Director Independence 46 Item 14 Principal Accountant Fees and Services 49 PART IV Item 15 Exhibits, Financial Statements Schedules and Reports 50 Signatures 52 PART I ITEM 1. DESCRIPTION OF BUSINESS China Ginseng Holdings, Inc. (the “Company”, together with its subsidiaries, herein referred to as “we” “us” and “our”) was incorporated on June 24, 2004 in the State of Nevada.Since our inception in 2004, we have been engaged in the business of farming, processing, distribution and marketing of fresh ginseng. Starting August 2010, we have gradually shifted our business focus from farming and selling ginseng to producing and selling ginseng juice and wine with our crops as raw materials, although we still maintain our farming and selling ginseng business. Through leases, we control 3,705 acres of land approved by the Chinese government for ginseng planting and approximately 750 acres of grape vineyards which are harvested annually. However, recent harvests of grapes showed poor quality for wine production which indicates that the vineyards are no longer suitable for planting grapes for wine production. Therefore, we decide not to renew our lease for vineyard with the Chinese government when it expires in 2013 and going forward, we will purchase grape from open market to produce grape juice and wine. OUR ORGANIZATIONAL STRUCTURE Below is a chart of our current organizational structure: Note: All the four wholly foreign owned enterprises except Tonghua Linyuan have duly obtained the approval from the relevant government. Pursuant to PRC laws, a wholly foreign owned enterprise needs to apply for and obtain an approval certificate from the competent approval government authorities (the Ministry of Commerce of PRC or its local branch) and then a business license from the competent registration authorities (the Administration for industry and commerce of the PRC or its local branches) before it legally starts its business operation. Each of the four foreign owned enterprises has not only obtained the approval certificate from the competent local approval government authorities but also the business license for the competent local registration authorities. On August 8, 2006, six PRC regulatory agencies, including the Ministry of Commerce of the People’s Republic of China, the China Securities Regulatory Commission, the State-owned Assets Supervision and Administration Commission of the State Council, the State Administration of Taxation, the State Administration for Industry and Commerce, and the State Administration of Foreign Exchange, jointly amended and released the Merger & Acquisition Rules, which became effective on September 8, 2006 ( the “2006 M&A rules”). This regulation, among other things, includes provisions that purport to require that an offshore special purpose vehicle formed for purposes of overseas listing of equity interest in PRC companies and controlled directly or indirectly by PRC companies or individuals obtain the approval of the China Securities Regulatory Commission prior to the listing and trading of such special purpose vehicle’s securities on an overseas stock exchange. However, the 2006 M&A rules do not apply to any foreign owned enterprise.Three of the four foreign owned enterprises (Jilin Ganzhi, Yanbian Huaxing and Jilin Huamei) became wholly foreign owned enterprises before September 8, 2006.Therefore, the 2006 M&A rules definitely are not applicable to Jilin Ganzhi, Yanbian Huaxing or Jilin Huamei.Tonghua Linyuan became a wholly foreign owned enterprise after September 8, 2006.According to the 2006 M&A rules, where a special purpose company is to be listed overseas for transaction, it shall be subject to the approval of the securities regulatory organization under the State Council of the PRC.Under the said rules, the “special purpose company” refers to an overseas company directly or indirectly controlled by a domestic company or Chinese person to realize the interests of a domestic company actually owned by the aforesaid domestic company or Chinese person by means of overseas listing.The current shareholders of Tonghua Linyuan are not the original shareholders of Tonghua Linyuan before Tonghua Linyuan became a wholly foreign owned enterprise on January 15, 2008.Thus the Company is not of the opinion that China Ginseng Holdings, Inc. is a “special purpose company” as defined in the 2006 M&A rules.As a result, we believe that our structure is not subject to the 2006 M&A rules. 1 Yanbian Huaxing Ginseng Industry Co. Limited (“Yanbian Huaxing”) – Ginseng farming and sales ¨ On September 8, 2003, we and Jilin Dunhua Huaxing Ginseng Industry Co, Ltd. (“Dunghua Huaxing ”, a PRC company) jointly and legally established Yanbian Huaxing as a joint venture company, in which we held 25% equity interest and Dunhua Huaxing held 75% equity interest. We received a certificate of approval issued by the competent local approval authority on September 8, 2003 and a business license issued by the competent local registration authority on September 16, 2003. On November 24, 2004, we and Dunhua Huaxing adjusted the registered capital of Yanbian Huaxing and our respective shareholding percentage in Yanbian Huaxing, and, as a result, we then held 55% equity interest in Yanbian Huaxing. Subsequently in August, 2005, we acquired the remaining 45% equity interest from Dunhua Huaxing at a purchase of $164,000, and then we hold 100% equity interest in Yanbian Huaxing and changed Yanbian Huaxing from a joint venture into a wholly foreign owned enterprise (“ WFOE ”). The purchase prices were determined based upon the registered capital of Yanbian Huaxing of $364,000. In October 2005, we increased the registered capital of Yanbian Huaxing by putting in an additional $250,000 in order to meet the requirement for foreign owned enterprise requirement for tax purpose. Now the registered capital of Yanbian Huaxing is $614,000. We have applied with the relevant PRC approval and registration authorities for each of the aforesaid changes and have obtained all applicable approvals and registrations for such changes, including a certificate of approval issued by the local approval authority and a renewed business license issued by the local registration authority certifying Yanbian Huaxing as a WFOE lawfully owned by us. Yanbian Huaxing is operated to plant ginseng and our revenue in the past was mainly from the sales of ginseng produced and sold by Yanbian Huaxing. With the shift of business focus to canned ginseng juice, we have started to reserve the high quality grown ginseng for ginseng beverage production and sold only those not qualified to make ginseng juice. However, due to excessive rain in the year ended June 30, 2011, 90% of our grown ginseng was oxidized and sold to the market. During the year ended June 30, 2012, we were able to reserve 20% of our grown ginseng for ginseng juice production. Jilin Ganzhi Ginseng Products Co. Ltd. (“Jilin Ganzhi”) - Producing Canned Ginseng Juice. ¨ On May 31, 2006, we acquired 100% equity interest in Jilin Ganzhi at a price of $95,691.We received a certificate of approval issued by the competent local approval authority on May 31, 2006 and a business license issued by the competent local registration authority on June 19, 2006.Subsequently on September 26, 2007 and August 31, 2008 we increased Jilin Ganzhi’s registered capital by $50,000 and $20,000 respectively.Now the registered capital of Jilin Ganzhi is $100,000. We have applied with the relevant PRC approval and registration authorities for each of the aforesaid capital increases and have obtained all applicable approvals and registrations for such changes, including a renewed certificate of approval issued by the local approval authority and a renewed business license issued by the local registration authority certifying Jilin Ganzhi as a WFOE lawfully owned by us. Jilin Ganzhi is operated to process ginseng and produce canned ginseng juice. Jilin Ganzhi started production of canned ginseng juice in the three months ended December 31, 2010. Tonghua Linyuan Grape Planting Co. (“Tonghua Linyuan”) – Growing grapes and producing wine through a winery producer 2 ¨ On January 15, 2008, we acquired 100% equity interest in Tonghua Linyuan from two PRC individual shareholders at a price of $1,000,000.The price was determined by arm’s-length negotiations based upon the appraised net asset value of Tonghua Linyuan at the time of acquisition which was approximately $1,332,248. We received a certificate of approval issued by the competent local approval authority on January 15, 2008 and a business license issued by the competent local registration authority on April 1, 2008 certifying Tonghua Linyuan as a WFOE lawfully owned by us.However, the WFOE certificate is conditioned on us injecting the registered capital into Tonghua Linyuan before or on June 15, 2012. Because we failed to satisfy this condition, Tonghua Linyuan lost its status as a WFOE beginning June 15, 2012. Tonghua Linyuan is operated to plant grapes and produce wine. However, recent harvests from Tonghua Linyuan showed poor quality for wine production which indicates that the vineyard is no longer suitable to grow grapes for grape juice and wine production. Therefore, we have decided not to renew our lease with the Chinese government when it expires in 2013 and going forward, we will purchase grapes from the open market.In addition, Tonghua Linyuan has contracted for the production of wine with a winery producer whereby Tonghua Linyuan provides the producer with grape juice and supplies and producer charges processing fee per bottle. Tonghua Linyuan startedwine production through a winery producer in March 2011 and the sales of wine isconducted through Jilin Huamei and Hong Kong Huaxia. When we acquired Tonghua Linyuan, it was in debt as a result of a loan of 2,000,000 RMB (about $316,211) to Ji’An Qingshi Credit Cooperatives (“Ji’An Qingshi”). Therefore, we are responsible for paying back the loan. The principal terms of the loan are as follows: 1. Type of Loan: Short Term Agriculture Loan 2. Loan Purpose: Planting 3. Loan Amount: Principal of 2,000,000 RMB (about USD $316,211) with an annual interest of 6.325% 4. Loan Period: From February 4, 2002 to February 4, 2003; Repayment due date was February 4, 2003 5. Security: The loan is secured by assets of Tonghua Linyuan including 14 carbon-steel storage cans; 16 high-speed steel storage cans and 150 tons of grape juice (the “Secured Assets”). Until now, we have not paid any principal or interest of the loan, however, Ji’An Qingshi verbally agreed in March 2008 not to call the loan. The material terms for the verbal agreement are: No principal or interest payments are required to be made until the Company is generating profits and interest continues to accrue until we repay the loan. We had a net loss of $2,925, 484for the year ended June 30, 2012.If we continue operation without generating net income, Ji’An Qingshi might revoke the oral agreement and call the loan. In the eventJi’An Qingshi revokes the oral agreement, Ji’An Qingshi has the right to sell, initiate an auction sale or take any other methods to liquidate the Secured Assets and receive payment of the outstanding principal and interests senior to any other party out of such liquidation. Jinlin Huamei Beverage Co. Ltd (“Jilin Huamei”) - Marketing our canned ginseng juice and wine ¨ Jilin Huamei was incorporated by us on October 17, 2005 as a WFOE. We received a certificate of approval issued by the competent local approval authority on October 17, 2005 and a business license issued by the competent local registration authority on October 19, 2005 certifying Jilin Huamei as a WFOE lawfully owned by us. The registered capital of Jilin Huamei is $200,000.Jilin Huamei operates as a sales department for our canned ginseng juice and wine, which are produced by our other subsidiaries. We plan to recruit one general distributor for our canned ginseng juice and one general distributor for our wine in each big city in China through Jilin Huamei. As of the date of this filing, Jilin Huamei has signed 20 general distributors for our ginseng beverage and one general distributor for our wine, as well as established one sale branch office in Jiangsu Province (the agreement is filed as Exhibit 10.25 to this Form 10-K). We commenced sales of ginseng beverage in October 2010 andJilinHuamei started generating revenue in November 2010. Hong Kong Huaxia International Industrial Co., Ltd ( “Hong Kong Huaxia”) –Sale of health products and specialized local goods 3 ¨ Hong Kong Huaxia was incorporated by us on March 18, 2012 as a wholly-owned subsidiary to sell health and specialized local products. The registered capital of Hong Kong Huaxia is HKD 1,000,000. Hong Kong Huaxia began operations in April 2012. BUSINESS OVERVIEW: Our business in China is currently conducted through the above four wholly owned subsidiaries located in Northeast China, the current operational status of each of these businesses as of the date of this filing is as follows: ● Yanbian Huaxing: In the past, our revenue was mainly from the sales of ginseng produced and sold by Yanbian Huaxing which consists of Ynabian farm and Mudanjiang farm. In August 2010, we shifted our business focus to canned ginseng juice and wine and started to store fresh ginseng for producing canned ginseng juice. Most of the ginseng produced by Yanbian Huaxing has been and will continued to be used as raw material of canned ginseng juice and only those oxidized ginseng not qualified to be used for canned ginseng juice will be sold directly through Yanbian Huaxing. Therefore, the revenues attributable to the direct sales of ginseng produced by Yanbian Huaxing have already and will continue to decrease as the ginseng is utilized for the ginseng juice. For the year ended June 30, 2012, the sales of our ginseng production decreased by $235,237 compared to the year ended June 30, 2011.This was a decrease of 21% over the previous year caused by decreased quantity we sold to the market. Nevertheless, because of the increase of the resale price of the ginseng we purchased and the decrease of the sales of ginseng juice due to lack of promoting activities during the fiscal year ended June 30, 2012,the sales of ginseng by Yanbian Huaxing still accounted for the biggest part of our revenue for the year ended June 30, 2012. Yanbian farm’s harvestwill be substantially complete by December 31, 2012.We are only planting small amounts of Ginseng because the climate and soil conditions have deteriorated. The other farm, Mudaniang, will harvest no ginseng until about 2018 due to the damages caused by a typhoon strike occurred in August 2012 which will be discussed in more detail in this Form 10-K. However, our decision to shift our business focus mainly to production and sale of ginseng juice remains unchanged. We currently have stored sufficient ginseng to produce approximately one million ginseng juice cans and we plan to continue purchasing ginseng from the market as raw material for ginseng juice production. With our unique production technology of ginseng beverage and our focus on high-end consumers, we anticipate that, in the next five years,around 70% of our revenue will come from sales of ginseng beverage.Nevertheless, there is no assurance that our sales of ginseng beverage will generate 70% of our revenues in the next five years. ● Jilin Ganzhi: Jilin Ganzhi has been processing fresh ginseng and started producing canned ginseng in the quarter ended December 31, 2010 and the revenue is reflected in the financial statements in this Form 10-K for the year ended June 30, 2012. ● Tonghua Linyuan: Tonghua Linyuan operates our vineyards to grow and crush the grapes and reserve grape juices for wine production. Our grapes grow on 750 acres of land leased from a group of individual farmers, paying approximately $37.50 per acre a year for 15 years. However, recent harvests of grapes from Tonghua Linyuan vineyard showed poor quality which indicates that the vineyard land is no longer suitable for the production of wine or grape juice. Therefore, we decided not to renew the land use rights with the local government and will start to purchase grapes in the open market to product wine and grape juice. Accordingly, we have abandoned the vineyard and recorded a charge to operations of $872,658. In addition, Tonghua Linyuan contracted with a winery whereby Tonghua Linyuan will provide the winery with grape juice and supplies and the winery will produce wine with certain processing charge per bottle. Tonghua Linyuan startedwine production through the winery producerin March 2011 and sales in April 2011.For the year ended June 30, 2012, about 5.4% of our revenue was generated from sales of wine, compared to 0.02% for the fiscal year 2011. We estimate that 10-15% of our revenues will come from sales of wine in the next five years, however, there is noassurance that our sales of wine will generate 10-15% of revenues in the next five years. ● Jilin Huamei: Jilin Huamei operates as a sale department for canned ginseng juice and wine. Our domestic market promotion and penetration of canned ginseng juice and wine is conducted by Jilin Huamei and all of our domestic distribution agreements for sales of our canned ginseng juice and wine are signed through Jilin Huamei. ● Hong Kong Huaxia: Hong Kong Huaxia was registered in Hong Kong as a sale company for health product and specialized local goods in March 2012. It was set up as a part of our adjusted marketing strategy so that we can explore the Asia Market through Hong Kong Huaxia while Jilin Huamei is focused on domestic sales. Hong Kong Huaxia started operation in April 2012 and generated approximately 4% of revenue during the year ended June 30, 2012 through sales of our ginseng juice and wine and resales of okur pot and jade ornaments. The focus of Hong Kong Huaxia is sales of our ginseng juice and wine in Asia market. It is currently recruiting distributors for Asia market in addition to its online shopping platform for direct sales of our ginseng juice and wine. 4 OUR PRODUCTS: Previously, through Yanbian Huaxing, we focused on the farming, processing, distribution and marketing of Asian and American Ginseng and related byproducts in the following varieties: ●
